Citation Nr: 0023742	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-05 185A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 1997 Board of Veterans' Appeals (Board) decision 
which denied recognition of the veteran's son as a "child" 
based upon having permanent incapacity for self-support prior 
to age 18.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to September 
1951.  The moving party is the widow of the veteran.

This matter is currently before the Board on a motion 
alleging clear and unmistakable error in a December 23, 1997 
Board decision.


FINDINGS OF FACT

1.  The December 1997 Board decision found that the moving 
party had not submitted a well grounded claim for recognition 
of the veteran's son as a "child" based upon having permanent 
incapacity for self-support prior to age 18.

2.  The moving party has alleged that the evidence of record 
at the time of the December 1997 Board decision had shown 
that the veteran's son was incapable of self-support prior to 
age 18 and that the Board was therefore incorrect in denying 
this benefit.

3.   It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
December 1997 decision were ignored or incorrectly applied.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the December 23, 1997 Board decision in failing to find a 
well grounded claim for entitlement to recognition of the 
veteran's son as a "child" based upon having permanent 
incapacity for self-support prior to age 18 fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error (CUE) in the December 23, 1997 Board 
decision, which had concluded that she had not presented a 
well grounded claim for recognition of the veteran's son as a 
"child" based upon having permanent incapacity for self-
support prior to age 18.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. -

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

In this case, the moving party has not demonstrated that the 
Board's December 1997 decision contains CUE.  That 
determination found that the moving party had not presented a 
well grounded claim for entitlement to recognition of the 
veteran's son as a "child" based upon having permanent 
incapacity for self-support prior to age 18.

The moving party has argued that the evidence of record at 
the time of the Board's December 1997 decision had 
established that her son was entitled to recognition as a 
"child" of the veteran's based upon having permanent 
incapacity for self-support prior to age 18.  Such plain 
allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
December 1997 decision included correspondence from the 
veterans' son's treating physician.  As noted in the Board's 
decision, this letter indicated that the veterans' son's 
bipolar disorder was probably inherited and that he was 
predisposed to this disorder as a child.  However, this 
correspondence did not address the issue of whether he was 
permanently incapable of self-support prior to the age of 18.

Accordingly, the basic failure of the Board in 1997 to 
conclude that the veteran's son was entitled to recognition 
as a "child" of the veteran based upon having permanent 
incapacity for self-support prior to age 18 is not an 
"undebatable" error.  The December 1997 Board decision 
represented an adequate exercise of judgment in the 
assessment of the evidence that was on file, therefore, 
consistent with and supported by the law then applicable for 
determining whether a well grounded claim had been presented.  
38 U.S.C.A. § 5107(a).  In other words, the Board finds that 
the denial of entitlement to recognition of the veteran's son 
as a "child" based upon having permanent incapacity for self-
support prior to age 18 was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.

The argument raised by the moving party centers exclusively 
in the assessment and evaluation of the evidence.  The moving 
party has essentially raised a generic allegation of error 
concerning the December 1997 Board decision, but not 
necessarily the distinct issue of CUE.  The moving party has 
basically alleged that the evidence of record at the time of 
the December 1997 Board decision had established entitlement 
to recognition of the veteran's son as a "child" based upon 
having permanent incapacity for self-support prior to age 18.  
However, this argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.

After a careful review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the December 
23, 1997 decision by the Board. 

As noted above, a motion of clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Accordingly, the Board finds that inasmuch as 
the moving party has not set forth any bases for a finding of 
error of fact or law as to why the results of the 1997 Board 
decision would have been different but for the alleged error, 
the motion for revision of the Board decision is denied.  See 
38 C.F.R. § 20.1404(b).


ORDER

The motion for revision of the December 23, 1997 Board 
decision on the grounds of CUE is denied.



		
	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals


 


